NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  GREGORY DEVON WAGES, Petitioner.

                         No. 1 CA-CR 14-0773 PRPC
                             FILED 11-29-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2008-153009-001
           The Honorable Robert L. Gottsfield, Judge (Retired)

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Gregory Devon Wages, Eloy
Petitioner Pro Se



                       MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Patricia A. Orozco joined.
                             STATE v. WAGES
                            Decision of the Court

G O U L D, Judge:

¶1           Gregory Devon Wages petitions for review of the summary
dismissal of his second petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2            Wages pled guilty to four counts of armed robbery, five
counts of aggravated assault, and one count each of kidnapping, attempted
theft of a means of transportation, and burglary in the first degree, and was
sentenced to concurrent and consecutive prison terms totaling twenty-one
years. After having his first post-conviction relief proceeding dismissed,
Wages filed an untimely and successive petition for post-conviction relief
in 2014 raising claims of ineffective assistance of counsel, significant change
in the law, and actual innocence.

¶3             In summarily dismissing the petition, the superior court
issued a ruling that clearly identified, fully addressed, and correctly
resolved the claims. Under these circumstances, we need not repeat that
court’s analysis here; instead, we adopt it. See State v. Whipple, 177 Ariz.
272, 274 (App. 1993) (holding when superior court rules “in a fashion that
will allow any court in the future to understand the resolution[, n]o useful
purpose would be served by this court rehashing the trial court's correct
ruling in [the] written decision”).

¶4            Accordingly, we grant review, but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2